The delegation
of Panama is particularly gratified to welcome your
election, Sir, to the presidency of the General Assembly at
this session. We are pleased that the noble people of Africa,
whose aspiration to progress is shared by Panamanians, are
so well represented in this forum, with you at the head of
our deliberations and another distinguished African,
Mr. Kofi Annan, leading the Secretariat. We join in the
congratulations conveyed to you in recognition of your
capacity and your skills, as well as in the expressions of
gratitude addressed to the Secretary-General for his
dedication to the Organization and his tireless efforts to
maintain international peace and security.
To your predecessor, Mr. Didier Opertti, the
Minister for Foreign Affairs of Uruguay, I also wish to
convey our appreciation for the outstanding way in which
he conducted our debates and his contribution to the
success of the deliberations of the Assembly.
My warmest congratulations, on behalf of the people
and the Government of Panama, go also to the
representatives of Kiribati, Nauru and the Kingdom of
Tonga, States which were admitted to the United Nations
on the first day of this session. This event confirms
beyond question the universal and inclusive nature and
purpose of this body devoted to fostering world peace and
peoples' well-being.
Today I am speaking on behalf of a young, proud
nation that has written some illustrious pages in the
history of the Latin American peoples' struggle to achieve
nationhood. I am the spokesperson of a country where,
according to the design of the liberator, Simón Bol'var,
the first congress of the new nations of the continent took
place.
Here before the Assembly, I represent a State whose
geographical location has given it an extraordinary role as
a transit route, a country that has devoted itself heart and
soul to the service of inter-oceanic transport and that, as
a result, has had to wait until the end of the twentieth
century to recover dominion over the whole of its
territory.


Along with my compatriots, I am filled with
enthusiasm at the approach of the far-reaching event that is
the handing over of the Panama Canal to Panamanian
hands. On the eve of this tremendous event that arouses
such great expectations, we must recognize the efforts of
the many Panamanian men and women who, from the time
we became an independent State, began the nationalist
struggle to free ourselves from the burdens imposed on us
by the first Canal Treaty, which was signed in 1903. Their
patriotic deeds have been indelibly engraved in the history
and the tradition of our people.
Since its opening in 1914, the Canal has been an
important symbol of our nationhood and the centre of the
hopes of the Panamanian people to attain its development
as a nation. The Canal, which turned us into the world's
bridge and the heart of the universe, has given impetus to
the economic progress of the international community in the
course of eight and a half decades. The Panamanian people
will now be able to participate fully in the prosperity that
the inter-oceanic waterway generates because, at the
threshold of the twenty-first century, Panama has
determined that the Canal will be operated not only to
punctually serve international trade, but also to promote
sustainable human development. The administration of the
Canal is therefore not simply a right, but also a
responsibility that obligates all Panamanians to administer
the waterway responsibly, efficiently and with absolute
probity. We have prepared ourselves for this with redoubled
care.
The process for the legal transition of the Canal began
in 1977 with the signing of the Panama Canal Treaty. That
agreement recorded the commitment of the United States to
transfer to Panama the administration and total control of
the inter-oceanic waterway on 31 December 1999. Since
then, the Governments of Panama and the United States of
America have worked in harmony to bring about a seamless
transition. Furthermore, and particularly since the 1989
restoration of constitutional rule, we Panamanians have
agreed on the need to place the Canal above and beyond
political differences. The fruit of this consensus was the
fact that our political Constitution incorporates a provision
for the Canal that stipulates how the waterway is to be
administered from 31 December 1999. On the basis of that
constitutional provision, adopted in 1994, and with the wide
participation of society, we developed the Panama Canal
Authority Act, which was adopted unanimously in the
Legislative Assembly.
Those two legal instruments, the constitutional
provision and the Act, provide the necessary legal
mechanisms to ensure proper operation of the inter-
oceanic waterway. In recent years, the Canal has handled
unprecedented volumes of traffic and cargo and has dealt
with them with exemplary care and efficiency,
fundamentally thanks to our precious human resources,
who are almost all of Panamanian nationality.
In order to guarantee its future operation, Panama is
currently implementing an intensive programme of
investment at an approximate cost of one billion balboas
in order to modernize and improve the inter-oceanic
waterway and to ensure that it is ready to cope with
demand and to maintain the quality of its services. It is
hoped that this modernization and improvement
programme will augment the capacity of the Canal by 20
per cent.
One of the priorities of the Canal Authority is to
protect the environment. As the Act establishes, as of 31
December 1999 the Authority will have the responsibility
of vigilance over and conservation of the Canal basin, as
well as for coordinating the administration, conservation
and use of the natural resources of that immense region.
I should like to recognize the faultless way in which
successive United States Governments have fulfilled the
provisions of the Canal Treaty since it was signed in
1977. Thanks to them, it has been possible to overcome
the obstacles that have been encountered over a long
period of 20 years in the transfer of the inter-oceanic
waterway and in the hand-over of the military bases that
were established on our territory. Although there are
several matters remaining for both Governments to
confront, such as decontamination of certain areas
designed for military use by the United States Army, my
Government trusts that the differences that continue to
exist on this point will be resolved satisfactorily in a
reasonable period of time.
The handover of the Canal to the jurisdiction of the
Republic of Panama is an event of far-reaching
importance not only for Panama and the United States,
but for the international community as well.
Consequently, Panamanians hope that the representatives
of the international community will join in celebrating the
commemorative events associated with the transition.
Panamanians also hope that from now on the relations
between Panama and the United States will be based on
mutual respect, cooperation and equity in trade, in view
of the tremendously strong nature of the historical, social,
political and trading bonds that have joined the two
nations since the last century. The benefits that control
2


over the Canal have yielded for the economy and the
political standing of the United States determine that that
nation should value the feeling of brotherhood that its
leaders have for decades professed and truly act on them in
order to begin a new period of relations with Panama that
will enable us to boost sustainable human development,
which is something the Panamanian people very much
aspire to.
In recent years, my country, like many others, has
suffered the imposition of an economic orthodoxy applied
more with an eye towards the interests of the major
international economic sectors than to the true development
of peoples, without any consideration being given to the
values that underpin our nationhood. This is the real state
of affairs that obliges my Government to review the
orientation of our economic policy in order to promote the
development of our people.
We are particularly concerned with the development
of rural communities. These communities make an
invaluable contribution to the strength of our nationhood,
but they are also the ones that have the greatest difficulties
in the struggle to ensure their survival. The fundamental
concern of my Government is bound up with improving the
quality of life of the neediest. That objective depends to a
large extent upon our efforts, but it also depends on our
succeeding in opening new markets for our products and
achieving greater participation for private investment in our
country and greater cooperation with developed nations.
At a time when the rights of women to equality and
participation in the public life of nations are constantly
being reaffirmed, I am proud to be the first Panamanian
woman ever to receive from her people, in an
unmistakeable manifestation of confidence, the mandate to
serve the Republic as President. I interpret this mandate as
a challenge calling on me to promote sustainable human
development honestly and devotedly, in accordance with the
universal political values that for half a century the
Organization has been upholding with admirable
persistence: the democratic system of government and
respect for human rights.
Consequently, I bear the heavy responsibility in
following in the steps of my predecessors — exceptional
leaders elected in democratic elections, such as Golda Meir,
Indira Ghandi and Corazón Aquino, among others; and, in
the western hemisphere, Eugenia Charles, Violeta Chamorro
and Janet Jagan. They helped to realize the warranted
aspiration that society should recognize women's skills and
merits to share on an equal footing in the great political
responsibility of presiding over a nation.
For Panamanian women I represent a dream come
true. In this respect, my election is a significant advance
in the campaign to ensure political equality for the
women of my country and the rest of the continent.
However, many Panamanian women are being hard hit by
poverty and destitution, an unacceptable situation that
they share with children, older adults and men, whom so-
called globalization takes no account of.
If we wish to secure the sustainability of human life
on this God-given earth, and if we wish to keep our
promises as leaders, we must strive to eradicate hunger,
poverty and destitution, which in my country afflict
almost two-fifths of the population.
If we wish to achieve these goals — which is what
we were elected to do — we must root out corruption,
which is the major obstacle standing in the way of
achieving the lofty results that our societies expect of us.
In this respect, I am pleased to assure the Assembly that
Panama is doing everything in its power to put an end to
the use and trafficking of drugs as well as to the money-
laundering that is the result of that heinous phenomenon.
We the leaders of nations have the opportunity to
undertake measures that will significantly help to fashion
a more just, more humane and fairer world governed by
the fundamental principles of democracy, justice and
liberty, for which my people, together with all the peoples
of the world, have fought throughout history.
I urge dignitaries and the representatives of Member
States to embark resolutely on the struggle against
poverty, destitution and corruption, which so adversely
affect the living conditions of humankind. I would ask
them to come with us to the rescue of the weak, of those
who suffer unspeakable injustice and those whose way of
life is threatened by invisible forces that they can neither
understand nor control.
My presence here is evidence of the Panamanians'
firm belief in the order provided by this Organization,
whose struggle to achieve equality among peoples and
peace among nations dates back more than 50 years. This
Organization has wholeheartedly championed human
rights and battled against discrimination on all fronts.
That is why we believe in the need to strengthen it,
because the United Nations is the court in which the
3


voice of smaller States can be heard, as well as the ultimate
champion of all of our rights.
On account of the trust that my people have in the
United Nations, I invite all of the dignitaries and
representatives of Member States to join with us in
celebrating the recovery of the sovereignty that we never
resigned ourselves to losing. At this historic moment, which
Panamanians wish to share with the whole of humankind,
the bells of the world will ring out in jubilation because the
principle of sovereignty, so often proclaimed in this and
other international forums, will have been translated into
reality in my country.
May God, the source of all authority, guide the
deliberations of the Assembly.





